Fred Conley was engaged by the Linde Air Products to do trucking for them, he being the owner of several trucks. Conley appeared at the plant about 7:30 A. M. nearly every day with two of his trucks for hauling purposes. In March, 1923, one of Conley’s drivers and Conley were returning from a trip to Canton when the truck Conley was driving became disabled and was hitched to the other truck. While crossing a railroad crossing the truck in which Conley was in (the rear truck), was struck by a freight train, by reason of which he died.
This action arose out of a claim for Work-mens’ Compensation made by Clara Conley against the Industrial Commission. The court in the Cuyahoga Common Pleas entered a judgment for $5000 in favor of Clara Conley. Error was prosecuted and the Court of Appeals affirmed the judgment of the lower court.
In the Suprerpe Court it is contended that the Workmen’s Compensation Law does not apply where the injured person is an independent contractor; and the relation of employer and employee does not exist. It is claimed that where the employer directs as to the result of the work and not the means or method of obtaining the result, the relation is that of independent contractor; while if the employer has control of the method and means as well as the result, the relation is that of employee.
It is urged by the Commission that Conley was under the control of the Company as to deliveries he was to make and pick up empties for them and bring them back to the Company’s plant. The evidence, it is claimed, shows that Conley could have employed whom he wanted to drive his trucks; that if any driver did not perform his duty the Air Products Co. had no authority to discharge such driver, such driver being under the authority of Conley alone.
“When the doing of specific work is intrusted to one who exercises an independent employment, and selects his own help and has immediate control of them, and the right to control the method of conducting the work, the eon-tractor is an independent contractor.”
It is argued the fact that the Air Products Co. required most of Conley’s time, does not make him an employee.